fm

FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA mem fit &2011
Courts for the D|strtct iifa

Abdul ‘Hakym Joaquin Foy )
a.k.a. Joaquin Irwin Foy )

Plaintiff, g

v, § Civil Acti0n No.  
Director of the Federal Bureau §
of Prisons et al., )

Defendants. §

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, l950 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a civil detainee at the U.S. Medical Center for Federal Prisoners in
Springfield, Missouri, suing his warden, the Bureau of Prisons director, and correctional staff
The complaint consists of scribble, outlandish statements, and a variety of attachments, none of

which sheds any light on a claim. A separate Order of dismissal accompanies this Memorandum

Opinion.

¢p/La\ o*Y